     Case 1:20-cv-01602-DAD-SKO Document 28 Filed 08/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                      No. 1:20-cv-01602-NONE-SKO
12                        Plaintiff,
13             v.                                         ORDER DIRECTING THE CLERK OF
                                                          COURT TO ASSIGN A DISTRICT JUDGE
14    KAMALJIT BRAR, et al.,                              TO THIS MATTER AND CLOSE THE CASE
15                        Defendants.                     (Doc. 27)
16

17

18            On August 17, 2021, Plaintiff filed a notice of voluntary dismissal, notifying the Court of

19   the dismissal of this action without prejudice. (Doc. 27.) Plaintiff filed this notice before any of

20   the opposing parties served either an answer or a motion for summary judgment. As such, Plaintiff

21   has voluntarily dismissed this matter, without prejudice, pursuant to Rule 41(a)(1)(A)(i) of the

22   Federal Rules of Civil Procedure. The Court therefore DIRECTS the Clerk of Court to assign a

23   district judge to this matter and thereafter close this case.

24
     IT IS SO ORDERED.
25

26   Dated:     August 18, 2021                                      /s/ Sheila K. Oberto           .
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
